DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show flow chart  labels in fig. 5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 11-14, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re claim 4, claim 4 recites inter alia “an adiabatic temperature increase”. The term “adiabatic” is defined as “occurring without gain or loss of heat”. In thermodynamics/heat and mass transfer, a system (such as a material undergoing a phase change) may stay at the same temperature (i.e. 32F or 0C) while it gains heat (i.e. ice melting) or loses heat (i.e. ice freezing). However, for a system to increase in temperature (i.e. a temperature increase), then there has to be an increase in the amount of heat of that system (i.e. a gain in heat), which is governed by the laws of thermodynamics/heat and mass transfer. This being the case, it is unclear how there can be “an adiabatic temperature increase” as claimed.
In re claims 6, 8, 12, 14, and 17, claims 6, 8, 12, 14, and 17 recite inter alia “an adiabatic temperature increase”, and are rejected on similar grounds and motivation as explained above regarding claim 4.

[AltContent: arrow][AltContent: arrow]In re claim 5, claim 5 recites inter alia the following equation
    PNG
    media_image1.png
    36
    287
    media_image1.png
    Greyscale
, however, when explaining the terms of the equation, the claim also recites inter alia 
    PNG
    media_image2.png
    31
    298
    media_image2.png
    Greyscale
. Here, the equation makes use of the Leibniz’s (flyspeck) notation regarding the cylinder wall temperature, and serves to indicate that this temperature varies with respect to time (via. differentiation, as is commonly in the art). However, in the following description of the cylinder wall temperature variable, there is no such notation used. This being the case, it is unclear if the applicant intended for this variable to be differentiated or not. Additionally, it is also not clear in the claims nor the specification, if the differentiation (i.e. Leibniz’s notation) is with respect to time (the only mention of the term “time” is in [0001] of the specification). Further, it should also be noted that sometimes the Leibniz’s notation is used to indicate differentiation with respect to variables other than time. This being the case, it is unclear exactly how the applicant intended for the equation as recited in claim 5 to be calculated, or the nature of the variables used.

In re claims 7, 11, 13, 16, and 19, claims 7, 11, 13, 16, and 19 recite inter alia various temperature variables T, corresponding to cylinder wall temperatures, coolant out temperatures, block temperatures, and oil temperatures. The equation in the claims (7, 11, 13, 16, and 19) makes use of the Leibniz’s (flyspeck) notation regarding the temperature term. As explained above, regarding the rejection of claim 5, mutatis mutandis, it is unclear exactly how the applicant intended for the equation as recited in claims 7, 11, 13, 16, and 19 to be calculated, or the exact nature of the temperature variables used. Claims 6, 8, 12, 14, and 17, are further rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reckels et. al. (U.S. 20070272173) in view of Yamamoto et. al. (U.S. 6688263).
In re claim 1, Reckels teaches a method for controlling an internal combustion engine (fig. 3) including an engine block (100), a combustion cylinder including a cylinder wall (inherent; six cylinder diesel engine; [0074]), engine oil (inherent; see fig. 3) and engine coolant (inherent; see fig. 3), comprising: 
estimating the cylinder wall temperature ([0070; 0072]) in a temperature state estimator (via heat transfer model as explained in [0070]; or via maps as explained on [0072]); 
comparing the estimated cylinder wall temperature (via. coolant temperature; [0075]) to a predetermined temperature threshold (thermostat activation temperature; [0075]); and 
circulating the engine coolant in the engine when the coolant 
Reckels lacks circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold. 
Yamamoto teaches circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold ([Col. 9, ln 47-55])
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Reckels, to incorporate circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold, as clearly suggested and taught by Yamamoto, in order to minimize friction loss produced at the slide portions of the cylinder wall and the piston ([Col. 1, ln 66-Col. 2 ln 2]).

In re claim 2, Reckels and Yamamoto teach the method of claim 1, and Reckels further teaches wherein the temperature state estimator comprises a plurality of temperature dynamics relationships based upon modeled heat transfers within the internal combustion engine ([0074]).
In re claim 3, Reckels and Yamamoto teach the method of claim 2, and Reckels further teaches wherein the modeled heat transfers ([0068; 0074]) within the internal combustion engine comprise Qg,wengd/dt, Qw,cengd/dt, Qw,oeohd/dt, Qc,bengd/dt, Qb,aengd/dt, and Qo,beohd/dt, wherein: 
Qg,wengd/dt comprises heat transfer from combustion gas to the cylinder wall (inherent; surface temperature for the…cylinder head and liner), 
Qw,cengd/dt comprises heat transfer from the cylinder wall to the engine coolant (inherent; exit temperatures of the coolant), 
Qw,oeohd/dt comprises heat transfer from the cylinder wall to the engine oil (inherent; exit temperatures of the oil), 
Qc,bengd/dt comprises heat transfer from the engine coolant to the engine block (inherent; exit temperatures of the coolant; note exit temperature of the coolant takes into account the heat transfer from the coolant to the block), 
Qb,aengd/dt comprises heat transfer from the engine block to ambient air (inherent; radiative heat transfer), and 
Qo,beohd/dt comprises heat transfer from the engine oil to the engine block (inherent; exit temperatures of the oil; note exit temperature of the oil takes into account the heat transfer from the oil to the block).
In re claim 4, Reckels and Yamamoto teach the method of claim 2, and Reckels further teaches wherein the plurality of temperature dynamics relationships comprises a cylinder wall temperature dynamics relationship (Mass and energy balance principles were used to compute the work done and the heat transfer from combustion gases to the engine chamber; [0068]) comprising a combustion gas to cylinder wall heat transfer term based upon  temperature increase within the cylinder contributing to a combustion gas temperature increase within the cylinder (inherent).
In re claim 5, Reckels and Yamamoto teach the method of claim 2, and Reckels further teaches wherein the plurality of temperature dynamics relationships comprises a cylinder wall temperature dynamics relationship via energy and mass conservation equations (i.e energy balance; [0086-0090; 0143-0149]), which can be expanded to yield the following equation as follows: 
mweng cpweng Tweng d/dt = - Qw,cengd/dt - Qw,oeohd/dt + Qg,wengd/dt
wherein 
mweng comprises the mass of the cylinder wall, 
cpweng comprises the specific heat of the cylinder wall, 
Tweng d/dt comprises cylinder wall temperature, 
Qw,cengd/dt comprises heat transfer from the cylinder wall to the engine coolant, 
Qw,oeohd/dt comprises heat transfer from the cylinder wall to the engine oil, and 
Qg,wengd/dt comprises heat transfer from combustion gas to the cylinder wall.

Further, the engine of Reckels has an engine cylinder, engine coolant, an engine block, and engine oil, and thus also inherently possess these same relationships (as described above).  
However, Reckels lacks explicitly disclosing the expanded differential equation (as described above). 
However, one having ordinary skill in the art would naturally want to expand the energy and mass conservation equations, to encompass all potential sources of heat and mass transfer, in order to accurately capture the thermodynamic relationships among the elements involved. Further, the above equation is not unique to the applicant’s method, but generally applies to the vast majority of water cooled engines (and can be further simplified as                                 
                                    
                                        ∑
                                        
                                            Q
                                        
                                    
                                    =
                                    0
                                
                            , for steady state conditions) that is the heat being added to the system is equal to the amount of heat lost.
This being the case, one having ordinary skill in the art would have found it obvious to expand the energy and mass conservation equations, to encompass all potential sources of heat and mass transfer, in order to accurately capture the thermodynamic relationships among the elements involved, as is common practice in the art.

In re claim 6, Reckels and Yamamoto teach the method of claim 5, and Reckels further teaches wherein heat transfer from the combustion gas to the cylinder wall, Qg,wengd/dt, is determined via an alternative method using the Nusselt Number Relationship ([0102]) for heat transfer.
However, Reckels lacks teaching heat transfer using the Reynolds Number Relationship in accordance with the following relationship: 

    PNG
    media_image3.png
    49
    259
    media_image3.png
    Greyscale

wherein 
B comprises the cylinder bore diameter, 
kg comprises the thermal conductivity of the cylinder wall, 
Re comprises the Reynolds number, 
a and b comprise engine specific parameters, and 
Tg,corr comprises a combustion gas temperature correction term based in part upon the fraction of an 
However, one having ordinary skill in the art would have found it obvious to solve for convective heat transfer the Nusselt Number Relationship, as described by Reckels, or using the Reynolds number as described above, since both methods of solving for heat transfer are routine and common practice within the art. Further, one having ordinary skill in the art would be more than capable of selecting one method vs the other as appropriate. 

In re claim 7, Reckels and Yamamoto teach the method of claim 2, and Reckels further teaches wherein the plurality of temperature dynamics relationships (via energy and mass conservation equations (i.e. energy balance); [0086-0090; 0143-0149]) which can be expanded to yield the following equations as follows:
a cylinder wall temperature dynamics relationship
mweng cpweng Tweng d/dt = - Qw,cengd/dt - Qw,oeohd/dt + Qg,wengd/dt
wherein 
mweng comprises the mass of the cylinder wall, 
cpweng comprises the specific heat of the cylinder wall, 
Tweng d/dt comprises cylinder wall temperature, 
Qw,cengd/dt comprises heat transfer from the cylinder wall to the engine coolant, 
Qw,oeohd/dt comprises heat transfer from the cylinder wall to the engine oil, and 
Qg,wengd/dt comprises heat transfer from combustion gas to the cylinder wall; 
an engine coolant out temperature dynamics relationship
mceng cpceng Tc,out eng d/dt = Qw,cengd/dt – Qc,beohd/dt 
wherein 
mceng comprises the mass of the engine coolant in the passages surrounding the cylinder wall, 
cpceng comprises the specific heat of the engine coolant, 
Tc,out eng d/dt comprises engine coolant out temperature, 
Qw,cengd/dt comprises heat transfer from the cylinder wall to the engine coolant, and 
Qc,beohd/dt comprises heat transfer from the engine coolant to the engine block; 
an engine block temperature dynamics relationship 
mbeng cpbeng Tb eng d/dt = Qc,bengd/dt + Qo,beohd/dt – Qb,aengd/dt
33wherein 
mbeng comprises the mass of the engine block, 
cpbeng comprises the specific heat of the engine block, 
Tb eng d/dt comprises engine block temperature, 
Qc,bengd/dt comprises heat transfer from the engine coolant to the engine block, 
Qo,beohd/dt comprises heat transfer from the engine oil to the engine block, and 
Qb,aengd/dt comprises heat transfer from the engine block to ambient air; 
an engine oil temperature dynamics relationship 
moeoh cpoeng To eng d/dt = Qw,oeohd/dt + Qc,oeohd/dt + Qb,oeohd/dt + Sfric
wherein 
moeoh comprises the mass of the engine oil, 
cpoeng comprises the specific heat of the engine oil, 
To eng d/dt comprises engine oil temperature, 
Qw,oeohd/dt comprises heat transfer from cylinder wall to engine oil, 
Qc,oeohd/dt comprises heat transfer from engine coolant to engine oil, 
Qb,oeohd/dt comprises heat transfer from engine block to engine oil, and 
Sfric comprises heat from mechanical friction imparted to the engine oil.

Further, the engine of Reckels has an engine cylinder, engine coolant, an engine block, and engine oil, and thus also inherently possess these same relationships (as described above). 
However, Reckels lacks explicitly disclosing the expanded differential equation (as described above) relating to a cylinder wall temperature dynamics relationship, an engine coolant out temperature dynamics relationship, an engine block temperature dynamics relationship, and an engine oil temperature dynamics relationship. 
However, one having ordinary skill in the art would naturally want to expand the energy and mass conservation equations, to encompass all potential sources of heat and mass transfer, in order to accurately capture the thermodynamic relationships among the elements involved. Further, the above equation is not unique to the applicant’s method, but generally applies to the vast majority of water cooled engines (and can be further simplified as                                 
                                    
                                        ∑
                                        
                                            Q
                                        
                                    
                                    =
                                    0
                                
                            , for steady state conditions) that is the heat being added to the system is equal to the amount of heat lost.
This being the case, one having ordinary skill in the art would have found it obvious to expand the energy and mass conservation equations, to encompass all potential sources of heat and mass transfer, in order to accurately capture the thermodynamic relationships among the elements involved, as is common practice in the art.

In re claim 8, see claims 7 and 6 above.

In re claim 9, Reckels teaches a method for controlling an internal combustion engine (fig. 3) including an engine block (100), a combustion cylinder including a cylinder wall (inherent; six cylinder diesel engine; [0074]), engine oil (inherent; see fig. 3) and engine coolant (inherent; see fig. 3), comprising: 
modeling the internal combustion engine as a plurality of heat transfers ([0068]); 
defining a plurality of temperature state equations ([0086-0091; 0100-0103]) based upon the plurality of heat transfers ([0074]); 
measuring a plurality of temperature state variables (gas and wall temperatures, [0071]; ; 
implementing, within a controller, a thermal state model (via heat transfer model as explained in [0070]) comprising the plurality of temperature state equations including receiving the plurality of temperature state variables and providing an estimated cylinder wall temperature ([0070; 0072]); and 
controlling engine coolant flow in the internal combustion engine based upon the coolant temperature 
Reckels lacks circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold. 
Yamamoto teaches circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold ([Col. 9, ln 47-55])
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Reckels, to incorporate circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold, as clearly suggested and taught by Yamamoto, in order to minimize friction loss produced at the slide portions of the cylinder wall and the piston ([Col. 1, ln 66-Col. 2 ln 2]).

In re claim 10, see claims 9 and 3 above.
In re claim 11, see claims 9 and 5 above.
In re claim 12, see claims 11 and 6 above.
In re claim 13, see claims 9 and 7 above.
In re claim 14, see claims 13 and 6 above.

In re claim 15, Reckels teaches an apparatus for controlling an internal combustion engine (fig. 3) including an engine block (100), a combustion cylinder including a cylinder wall (inherent; six cylinder diesel engine; [0074]), engine oil (inherent; see fig. 3) and engine coolant (inherent; see fig. 3), comprising: 
an engine coolant pump (120); 
an engine block temperature sensor for measuring an engine block temperature; 
an engine coolant out temperature sensor for measuring an engine coolant out temperature (coolant thermostat 108; exit temperatures of the coolant; [0074]; note [0012] indicates that the thermostat is an electric thermostat); 
an engine oil temperature sensor for measuring an engine oil temperature (oil thermostat 224; exit temperatures of the oil; [0074]; note [0012] indicates that the thermostat is an electric thermostat); and 
a control module (16; [0113]) executing a thermal state model comprising 
the engine block temperature (temperature of the engine; [0105]), 
the engine coolant out temperature and 
the engine oil temperature as state variable inputs, 
the thermal state model (via heat transfer model as explained in [0070]) comprising a plurality of temperature state equations ([0086-0091; 0100-0103]) including 
a cylinder wall temperature state equation comprising a combustion gas to a cylinder wall heat transfer ([0070; 0072]) term based upon a combustion adiabatic efficiency ([0073]; note the term “adiabatic efficiency is not used but implied), 
the thermal state model providing an estimated cylinder wall temperature ([0070; 0072]), 
the control module controlling the engine coolant pump based upon coolant temperature 
Reckels lacks circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold. 
Yamamoto teaches circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold ([Col. 9, ln 47-55])
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Reckels, to incorporate circulating engine coolant based upon an estimated cylinder wall temperature exceeding a predetermined temperature threshold, as clearly suggested and taught by Yamamoto, in order to minimize friction loss produced at the slide portions of the cylinder wall and the piston ([Col. 1, ln 66-Col. 2 ln 2]).

In re claim 16, see claims 15 and 5 above.
In re claim 17, see claims 16 and 6 above.
In re claim 18, see claims 15 and 7 above.
In re claim 19, see claims 18 and 7 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reckels et. al. (U.S. 20070272173) in view of Yamamoto et. al. (U.S. 6688263) and in further view of Bonkoski et. al. (U.S. 20180073418).
In re claim 20, Reckels and Yamamoto teach the apparatus of claim 15, but fail to teach wherein the thermal state model comprises an extended Kalman filter.
Bonkoski teaches using a Kalman filter as a thermal state estimator ([0047]).
Thus one having ordinary skill in the art would have found it obvious to using a Kalman filter as a thermal state estimator, in order to effectively deal with uncertainty due to noisy (temperature) data, since using filters (such as a Kalman filter) to reduce noise is a known technique in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747